DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 102 rejection of Claim 1 has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to the 35 U.S.C. 103 rejection of Claim 13 filed 02/03/2021 has been fully considered but is not persuasive.
Applicant argues that there is no reason or suggestion in Wernimont or Frees to modify Wernimont as suggested by the Office.
The Examiner responds that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art (emphasis added).  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine is based on knowledge generally available to one of ordinary skill in the art.  
It is further noted that Attman (US 5,127,791) discloses a material handling vehicle having a mast assembly (36, which has vertical lifting and lowering motion) attached at the end of a boom (34, which has arcuate lifting and lowering motion) (see Attman’s Fig. 4 copied below).  Thus, the combination of a mast assembly at the end of a vertically swinging boom is not just an obvious judgement on the part of the Examiner, but a known combination disclosed in prior art.
Applicant argues that “the tractor of Wernimont already includes a lifting mechanism that is capable of ‘linear’ vertical lifting.”
The Examiner disagrees and states that Wernimont’s lift arm assembly (12) with a single, rear pivot (see annotated Fig. 1, below) would absolutely result in an arcuate, vertical motion of the attached tool.


    PNG
    media_image1.png
    581
    801
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    646
    889
    media_image2.png
    Greyscale

Applicant's arguments filed 02/03/2021, regarding interpretation under 35 U.S.C. 112(f) have been fully considered but they are not persuasive. 
Applicant argues that amending “material handling attachment” to “tugging attachment” should remove the claimed element from being interpreted as invoking 35 U.S.C. 112(f).  
The Examiner responds that “tugging attachment” invokes 35 U.S.C. 112(f) for the same reasons as “material handling attachment.”  The amended limitation “tugging attachment” meets the criteria for invoking 35 U.S.C. 112(f) set forth in MPEP 2181(I) of;
Uses a generic placeholder (nonce term) “attachment.”
The nonce term is modified by functional language “tugging.”
Is not modified by sufficient structure, material, or acts for performing the claimed function.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: “actuation mechanism” and “tugging attachment.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Frey et al. (US 2009/0051163) in view of Mizner (US 8,322,968).
	Frey discloses;
Claim 1. A material handling vehicle comprising: a vehicle frame (B); a universal mounting assembly (50) comprising: a universal mount (upper 55) coupled to the vehicle frame including at least one linear actuator (illustrated in Fig. 2D) and at least two hinges (right and left lower 55); a universal frame (rigid structure of 50) including a front wall (52 and 58b) and a pair of sidewalls (right and left inner plates of 54) attached to laterally-opposing ends of the front wall, wherein each of the pair of sidewalls includes a cradle rod (non-illustrated pin that attaches B to lower 55) and a upper pivotal connection (upper 55) attached thereto, each of the cradle rods protrudes laterally outwardly from a respective one of the pair of sidewalls and a crossbar arrangement (60) arranged at an upper end of the front wall and including an actuator crossbar (61) extending laterally between a pair of extension walls (right and left outer plates of 54), wherein the actuator crossbar is configured to be coupled to an actuation mechanism (62) of a tugging attachment (11), and wherein the cradle rods are pivotally coupled to the at least two hinges and at least one of the brackets is coupled to the at least one linear actuator, wherein selective actuation of the at least one linear actuator pivots the universal frame relative to the vehicle frame (Par. 0033-0053 and Fig. 1-3D).  
Claim 2. The material handling vehicle of claim 1, wherein the at least one linear actuator comprises two linear actuators laterally spaced and extending from a top of a front end of the vehicle frame (Fig. 2D).  
Claim 3. The material handling vehicle of claim 2, wherein each of the upper pivotal connections is pivotally coupled to a corresponding one of the two linear actuators (Fig. 2D).  
Claim 4. The material handling vehicle of claim 3, wherein each of the upper pivotal connections receive a pivot plate (end of actuator received in right and left upper 55) coupled to a rod of the corresponding linear actuator (Fig. 2D). 
Claim 5. The material handling vehicle of claim 4, wherein each pivot plate is pivotally coupled to the corresponding U-shaped channel of the corresponding bracket via a pivot plate rod extending at least partially into an engagement aperture formed in the corresponding bracket.  
Claim 6. The material handling vehicle of claim 1, wherein the at least two hinges (right and left ends of B) are laterally spaced and extending from a bottom of a front end of the vehicle frame (Fig. 2D).  
Claim 9. The material handling vehicle of claim 1, wherein the front wall includes at least one attachment slot (Q and slots in 58b) that extends through the front wall and is configured to receive a fastener (80) therein (Par. 033 and Fig. 1).  
Claim 10. (Previously Presented) The material handling vehicle of claim 9, wherein the at least one attachment slot comprises two laterally-spaced attachment slots (Q and slots in 58b) that extend through the front wall (Par. 0046 and Fig. 2C).
Claim 11. The material handling vehicle of claim 9, wherein the fastener received within the attachment slot couples the tugging attachment to the universal frame (Par. 033 and Fig. 1).  
	Frey does not recite;
Claim 1, the upper pivotal connection is a bracket as disclosed by Applicant.
Claim 4. The material handling vehicle of claim 3, wherein each of the brackets comprises a U-shaped channel sized to receive a pivot plate coupled to a rod of the corresponding linear actuator.  
	However, Mizner discloses a material handling vehicle comprising a universal mounting assembly (15) having hinges (36 and 37) and universal mounts (57 and 58) which are upper pivotal connections and; and further teaches the upper pivotal connection is a bracket, and each of the brackets comprises a U-shaped channel sized to receive a pivot plate coupled to a rod of the corresponding linear actuator (Col. 9 and Fig. 1A-1B).
	Therefore, in view of Mizner’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Frey’s upper pivotal connections to be 
With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), note that the structures cited by Frey as teaching these limitations, are either structurally similar to the respective structure cited by Applicant in the Specification, or perform the same claimed function.

Claims 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wernimont (US 4,488,850) in view of Frees (US 4,287,966).
Wernimont discloses;
Claim 13. A material handling vehicle comprising: a vehicle frame (Fig. 1); a universal mounting assembly (32) comprising: a universal mount (38) coupled to the vehicle frame including at least one linear actuator (40) and at least one hinge (distal end of 30); and a universal frame including a front wall (36), a pair of sidewalls (right and left outer 34), at least one cradle rod (pin of lower 38) pivotally coupled to the hinge, and at least one bracket (upper segment of inner and outer 34) coupled to the linear actuator, wherein the at least one cradle rod is attached to and protrudes laterally outwardly from one of the pair of sidewalls (Fig. 3), and wherein selective actuation of the at least one linear actuator pivots the universal frame relative to the vehicle frame (Col. 2-4 and Fig. 1-3).  
Claim 14. The material handling vehicle of claim 13, wherein the at least one linear actuator comprises two linear actuators laterally spaced and extending from a top of a front end of the vehicle frame, and wherein the at least one bracket comprises two brackets arranged on opposing sides of the universal frame, each of the two brackets being pivotally coupled to a corresponding one of the two linear actuators (Fig. 1-3).  
Claim 15. The material handling vehicle of claim 14, wherein each of the two brackets comprises a U-shaped channel (a horizontal cross-sectional view of upper 38 has a U-shape) sized to receive a pivot plate (end of 40) coupled to a rod (rod of 40) of the corresponding linear actuator (Fig. 1-3).  
Claim 16. The material handling vehicle of claim 15, wherein each pivot plate is pivotally coupled to the corresponding U-shaped channel of the corresponding bracket via a pivot plate rod (pin of upper 38) extending at least partially into an engagement aperture formed in the corresponding bracket (Fig. 3).  
Claim 17. The material handling vehicle of claim 13, wherein the at least one hinge comprises two hinges laterally spaced and extending from a bottom of a front end of the vehicle frame, and wherein the at least one cradle rod comprises two cradle rods, each of the two cradle rods protrudes laterally outwardly from a respective one of the pair of sidewalls, and each of the two cradle rods being pivotally coupled to a corresponding one of the hinges (Fig. 1-3).  
Claim 19. The material handling vehicle of claim 13, wherein the central portion includes at least one attachment slot (62) that extends through the front wall and is configured to receive a fastener (26) therein (Col. 4 and Fig. 1-3).  
Claim 20. The material handling vehicle of claim 13, wherein a central portion (region of 36 between right and left outer 34) extending between the pair of sidewalls includes at least one attachment slot (62) that extends through the front wall and is configured to receive a fastener therein. (Col. 4 and Fig. 1-3).
	Wernimont further discloses that various different work implements, such as a lift fork, can be attached to the universal mounting assembly, but does not recite;
Claim 13, a mast assembly coupled to a first end of the vehicle frame, and a tugging hitch coupled to a second end of the vehicle frame opposite to the first end, wherein the tugging hitch is coupled to the vehicle frame by a universal mounting assembly.
	However, Frees discloses a material handling vehicle having a vehicle frame (20), and further teaches the material handling vehicle having a mast assembly (50) coupled to a first end of the vehicle 
	Therefore, in view of Frees’ teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Wernimont’s lift fork attachment to be a mast assembly so that vertical lifting of the materials being handled would be linear instead of arcuate, and it would have been further obvious to have included a tugging assembly attached to the vehicle at the opposite end of the mast assembly so that the material handling vehicle could carry a load at one end and pull or push a trailer at the other end.
	Note, as disclosed in the Interview Summary dated 12/22/2020, the benefit of a linear, vertical lifting path over an arcuate lifting path is that the latter would move the carried load toward or away from a vertical structure, such as a storage rack, requiring the operator to compensate by moving the entire vehicle. 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD P JARRETT/Primary Examiner, Art Unit 3652